                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                      HARRISON DIVISION



CRAIG A. CARLSON                                                                                      PLAINTIFF

v.                                           CIVIL NO. 18-03119

ANDREW SAUL 1, Commissioner                                                                           DEFENDANT
Social Security Administration


                                        MEMORANDUM OPINION

          Plaintiff, Craig A. Carlson, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of Social Security Administration (the

“Commissioner”) denying his claims for a period of disability, disability insurance benefits

(“DIB”) and supplemental security income (“SSI”) benefits under the provisions of Titles II and

XVI of the Social Security Act (the “Act”). In this judicial review, the Court must determine

whether there is substantial evidence in the administrative record to support the Commissioner’s

decision. See 42 U.S.C. § 405 (g).

         Plaintiff protectively filed his Title II application on October 24, 2016, and his Title

XVI application on January 9, 2018. (Tr. 46). In both applications, Plaintiff alleged disability

beginning on April 22, 2014, due to mental issues and being unable to get along with others.

(Tr. 46, 255). An administrative hearing was held on March 27, 2018, at which plaintiff

appeared with counsel and testified. (Tr. 81-135). Plaintiff’s wife, Laurel Carlson, and a

vocational expert, Barbara Hubbard, also testified. (Id.).



1
  Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                           1
       By written decision dated June 21, 2018, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe: chronic

low back pain syndrome, plantar fasciitis, and a personality disorder. (Tr. 49). However, after

reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairments did

not meet or equal the severity of any impairment listed in the Listing of Impairments found in

20 CFR Part 404, Subpart P, Appendix 1. (Tr.49-50). The ALJ found Plaintiff retained the

residual functional capacity (RFC) to perform medium work as defined in 20 CFR 404.1567(c)

and 416.967(c), except the Plaintiff could perform only jobs involving simple tasks and simple

instructions where there was only incidental contact with the public. (Tr. 50-54). The ALJ

found Plaintiff would be able to do his past relevant work as a sawmill laborer or as a poultry

plant hand packager and poultry eviscerator. (Tr. 54-55).

       Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 5). Both parties have filed appeal briefs, and the

case is now ready for decision. (Docs. 14, 15).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th



                                               2
Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       Plaintiff raises the following issues in this matter: 1) Whether the ALJ’s RFC

determination was supported by substantial evidence; and 2) Whether the Appeals Council

erred in failing to remand the case after receiving new evidence. (Doc. 14, pp. 2-10). The Court

has reviewed the entire transcript and the parties’ briefs. For the reasons stated in the ALJ’s

well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s arguments on

appeal to be without merit and finds the record as a whole reflects substantial evidence to

support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily affirmed and

Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307

(8th Cir. 2010)(district court summarily affirmed the ALJ).

       IT IS SO ORDERED this 14th day of February 14, 2020.

                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                                3
